Citation Nr: 0513467	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-30 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The 
veteran testified before the undersigned at a hearing held in 
Washington, DC, in October 2004.  At the hearing he submitted 
additional medical evidence with a waiver of initial ROIC 
consideration.  He submitted further medical evidence in 
November 2004, at which time his representative waived 
initial ROIC consideration.

At his October 2004 hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus on both direct 
and secondary bases.  This matter is referred to the  ROIC 
for appropriate consideration.

The appeal is REMANDED to the  ROIC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his bilateral hearing loss does not accurately reflect the 
severity of that disability.

The Board initially notes that under 38 U.S.C.A. § 5103 (West 
2002), VA must notify a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA must also provide notice explaining what 
information and evidence it will seek to provide and which 
information and evidence the claimant is expected to provide.  
Furthermore, in compliance with 38 C.F.R. § 3.159(b) (2004), 
the notification should include the request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

In the instant appeal, and mindful of the Court's evolving 
jurisprudence regarding the parameters of the VCAA, the Board 
finds that the veteran has not been adequately informed of 
the information and evidence necessary to substantiate his 
claim for a compensable rating.  The Board points out in this 
regard that he was advised in a May 2002 communication from 
VA (and in connection with the instant case) only as to the 
information and evidence necessary to substantiate a claim 
for service connection.  A remand consequently is required in 
order to ensure that the veteran receives appropriate due 
process.

The record reflects that the veteran was last afforded a VA 
examination in June 2002.  At that time, the average pure 
tone decibel loss in his right ear was 54 and in the left ear 
was 53.  Speech audiometry revealed speech recognition 
ability of 92 percent for the right ear and 98 percent for 
the left ear.  The Board notes that the above examination 
report was provided by the veteran.

At his October 2004 hearing before the undersigned, the 
veteran testified that his hearing loss had worsened in 
severity since the June 2002 examination.  At the hearing he 
submitted an undated private audiological examination, and in 
November 2004, submitted the report of another private 
audiological evaluation dated in October 2004.  The latter 
examination report in particular appears to suggest that the 
veteran's hearing loss may have worsened since June 2002, 
particularly at the higher thresholds.  The Board notes in 
passing that the private report does not include findings 
with respect to pure tone thresholds in the 3000 Hertz range, 
and that it is unclear whether the speech discrimination 
scores reported were derived through the use of the Maryland 
CNC controlled speech discrimination test.  See 38 C.F.R. 
§ 4.85(a) (2004).

Given the evidence suggesting that the veteran's hearing loss 
has worsened in severity in the three years since the last VA 
examination, the Board finds that further VA examination is 
warranted.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the  ROIC for the 
following actions:

1.  The  ROIC should send the 
veteran a letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim on appeal.  The letter should 
also specifically inform the veteran 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the  ROIC will attempt 
to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The  ROIC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the  ROIC should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the appellant which have not been 
secured previously.  In any event, 
the  ROIC should obtain the report 
of the veteran's June 13, 2002, VA 
audiological examination.

3.  If the  ROIC is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of 
this and ask them to provide a copy 
of the outstanding medical records.

4.  Thereafter the  ROIC should 
arrange for a VA audiological 
examination of the veteran to 
determine the extent and severity of 
his service-connected bilateral 
hearing loss.  All indicated studies 
should be performed.  In accordance 
with the latest AMIE worksheets for 
rating hearing loss, the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of any hearing loss.  The 
examiner should indicate whether the 
evaluation report submitted on 
October 20, 2004, and the October 
27, 2004, evaluation report contain 
a speech recognition score for the 
right and left ears using the 
Maryland CNC Test.  If so, the 
examiner should identify that score.

The rationale for all opinions 
expressed should be provided.  The 
claims file must be made available 
to and reviewed by the examiner.

5.  Thereafter, the  ROIC must 
review the claims folder and ensure 
that the foregoing development 
actions, as well as any other 
development that may be in order, 
has been conducted and completed in 
full.  The  ROIC should review the 
examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the  ROIC must implement corrective 
procedures at once.

6.  The  ROIC should then prepare a 
new rating decision and readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted in 
full the  ROIC must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The  ROIC is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) has expired, 
if applicable, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the  ROIC.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the  
ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


